

Exhibit 10.2
First Amendment to Standard Office Lease


This First Amendment to Standard Office Lease (“First Amendment”) is made and
entered into as of the 19th day of April, 2017, between Employers Mutual
Casualty Company, as Landlord, and VOYA Services Company, as Tenant.


WHEREAS, Landlord and Tenant did make and enter into that certain Standard
Office Lease dated February 24, 2017, (the “Lease”) for certain premises therein
described; and


WHEREAS, the parties wish to amend Section 35 of the Lease regarding the
Generator as provided herein.


NOW, THEREFORE, in consideration of the recitals set forth above, and of mutual
covenants and agreements set forth herein, the parties hereto amend the Standard
Office Lease as follows:


1.Section 35 entitled “Generator” is hereby deleted and the following provision
shall be inserted in place thereof:




35.    GENERATOR.


(a)     During the Term, as the same may be extended, Landlord shall install a
new 900kW emergency generator by December 31, 2017, and thereafter maintain in
operable condition during the Term, test and monitor an emergency generator
pursuant to mutually agreeable specifications (the “Emergency Generator”) in
accordance with a NFPA 101 standard, and the Municipal Code of the City of Des
Moines. Landlord shall provide Tenant with copies of any monitoring and / or
testing results upon reasonable request at reasonable intervals. Landlord
acknowledges that Tenant shall be permitted to utilize up to 350kW of the
capacity of the Emergency Generator for its needs, but shall not exceed that
capability without Landlord’s prior approval and coordination. Landlord will
monitor Tenant’s use through a demand meter. Landlord may utilize a portion of
the capacity of the Emergency Generator for the needs of the Building (i.e. life
safety), provided however, that no such use shall overburden the Emergency
Generator or interfere with Tenant’s utilization of the Emergency Generator. The
intent of design is to provide enough generator capacity to support Tenant load
and Fire Life Safety requirements.


(b)    Tenant acknowledges that, provided that no other tenants of the Building
have the right to utilize the Emergency Generator, thirty-nine percent (39%) of
the Emergency Generator’s operation, maintenance and repair costs shall be
allocated to Tenant as a Building Operating Expense. Tenant will pay its pro
rata share of the remaining sixty-one percent (61%) of the Emergency Generator’s
operation, maintenance




--------------------------------------------------------------------------------




and repair costs associated with Building Fire Life Safety requirements in
accordance with the provisions of Section 7. If Landlord allocates Emergency
Generator capacity to other tenants, then Tenant’s pro rata share will be
adjusted accordingly. Notwithstanding the foregoing, Tenant shall always be
allocated a minimum of 350kW.


(c)    Costs allocated between Tenant and Landlord will be for Emergency
Generator design, acquisition and installation including distribution panel(s)
for Tenant’s transfer switches, if necessary (assuming the Emergency Generator
infrastructure is not duplicative with the infrastructure already supported in
the Building), it being understood and agreed that Tenant transfer switch(s),
distribution panels, feeders and branch circuits, if required, will be Tenant’s
sole cost and expense and Tenant will not be allocated any of Landlord’s cost of
transfer switches, distribution panels, feeders and branch circuits, or
distribution panels solely used by Landlord except for one feeder breaker in
Landlord’s Emergency Distribution Panel. Allocated costs will also include cost
of load management system to shed Tenant’s load in order to maintain fire/life
safety requirements if required by City of Des Moines or MidAmerican Energy
Company.  Tenant agrees to reimburse Landlord for all costs to acquire and
install the Emergency Generator based on the formula below, based on the
expected life of the generator (which life shall be no less than fifteen (15)
years) prorated to Tenant’s lease term as may be extended and prorated to
Tenant’s requirements versus the Building requirements. By way of example only,
Tenant Emergency Generator use requirements are 350kW and the Building Emergency
Generator capacity is 900kW, Tenant’s proportionate use of the Emergency
Generator is calculated as a fraction, the numerator of which is Tenant
Emergency Generator requirements and the denominator of which will be the
Building Emergency Generator capacity (350kW/900kW = 0.39). Therefore, in this
example, Tenant’s proportionate use of the generator capacity is 39%. The
amortized cost of the generator shall be calculated by a fraction, the numerator
of which shall be the cost of the Emergency Generator, which we will say by way
of example is $1,350,000.00, and the denominator of which is the estimated life
of the Emergency Generator, which we will say is 15 years ($1,350,000.00/15
years = $90,000.00). Therefore, the total Emergency Generator amortization in
this example equals $90,000.00 per year for total Emergency Generator
amortization. Finally, Tenant’s annual share would be determined by multiplying
Tenant’s proportionate use of the Emergency Generator by the generator
amortization (39%*$90,000.00 = $35,100.00) equaling, in this example, a total
share of $35,100.00 owed by Tenant.


(d)    Landlord does hereby grant Tenant the right to and through building
chases and electrical spaces and other spaces as may be mutually agreed upon to
route appropriate emergency power feeders together with distribution panels,
transfer switches and associated generator and transfer switch control wiring to
Tenant’s Premises.


(e)    Landlord shall conduct all required Emergency Generator testing on
weekends, outside of normal Building hours and upon prior notice to, and
coordination with Tenant, so as not to disrupt Tenant’s business operations.
Landlord shall not conduct tests




--------------------------------------------------------------------------------




of the Emergency Generator without prior coordination with Tenant. Any testing
required of Tenant’s emergency system, including transfer switches, will be
conducted by Landlord with Tenant prior coordination and approval. Tenant shall
not have access to the Emergency Generator at any time unless accompanied by
Landlord, which escort shall be reasonably provided upon request.


2.    Each of the parties represents and warrants to the other party that no
consent, approval or authorization of any person or entity is required in
connection with this First Amendment, that this First Amendment has been duly
authorized, and that the individuals signing this First Amendment on behalf of
said party are duly authorized to do so.


3.    Except as expressly amended in this First Amendment, all of the terms,
conditions and provisions of the Lease, as heretofore amended, shall continue
and remain in full force and effect. All capitalized terms shall have the
meanings as set forth herein, or in the Lease, as the context requires.


IN WITNESS WHEREOF, Landlord and Tenant have signed this First Amendment to
Standard Office Lease as of the day and year first above written.




Signed, Sealed, and Delivered        Employers Mutual Casualty Company
in the Presence of:




/s/Maureen E. Murphy___________        By: /s/Robert L. Link_________________




___________________            Its Senior Vice President and Corporate
Secretary


VOYA Services Company
                
___________________________        By: /s/Ronald Falkner_________________
Ronald Falkner


/s/Denise Pillarella____________        Its Vice President____________________










